The Honorable Steve Bell State Senator 500 East Main, Suite 208 Batesville, AR 72503
Dear Senator Bell:
This is in response to your request for an opinion on whether employees of the metro-police department of Batesville, Arkansas are considered city or county employees.
Correspondence attached to your request indicates that the City of Batesville and Independence County have entered into an interlocal agreement in connection with operation of the department. Your question thus requires a review and an interpretation of that agreement. The status of the employees will in all likelihood be governed by that agreement and the intent of the parties, rather than by a specific state statute. The particular context of the question may also be significant; that is, the employees' status as either city or county employees should be addressed with reference to the purpose for which the question is asked. Determining their employment status as a general matter may not be possible.
Because your question requires a review of the agreement in an effort to determine the parties' intent, I cannot provide an opinion on this matter. Your question requires a factual determination that is not within the scope of an Attorney General opinion. I suggest that the necessary information be presented to local counsel for resolution with reference to the particular factual context.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh